Citation Nr: 1132808	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-22 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of nephrolithiasis (kidney stones).

2.  Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO, among other things, denied service connection for residuals of kidney stones and granted service connection for migraine headaches - assigning an initial noncompensable rating, effective April 1, 2007.  

In January 2010 the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C, to afford the Veteran VA examinations.  Since it does not appear that the Veteran was notified of the examinations, the case must once again be remanded to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

In the January 2010 remand, the Board requested that the RO/AMC schedule the Veteran for a VA examination to determine whether he has a current kidney disorder as a result of service, as well as a VA examination to determine the severity of his service-connected migraine headaches.   

In an April 2010 letter, it appears that the Veteran was notified at his most recent address of record that his VA examinations had been scheduled for April 28, 2010.  But the Veteran failed to appear with no apparent explanation at that time.  After receiving a supplemental statement of the case in May 2011, however, the Veteran submitted a statement requesting that the VA examinations be rescheduled because he never received notice of the VA examinations.  For the following reasons, the Board will grant his request.  



There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet.App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id.

But the Board finds that this presumption has been rebutted in this case.  It appears that an October 2008 letter from the Board to the Veteran's most recent address of record was returned to the Board.  The envelope was stamped "Returned To Sender For Insufficient Address," even though his correct address was listed.  Therefore, since the Veteran did not receive this letter - for reasons unknown - it is also likely that he did not receive the April 2010 letter notifying him of his scheduled VA examinations.  Another attempt should therefore be made to schedule the Veteran for his VA examinations, with notice to be made by both letter and telephone.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine (1) the current status of his kidney-ureter- bladder condition; and (2) whether any currently diagnosed kidney-ureter-bladder condition (or residuals of his former condition) is causally related to his period of active service.  The examination report should reflect that the examiner reviewed the claims folder.  Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that a kidney-ureter-bladder disability is causally related to the Veteran's period of active service.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected migraine headaches.  The examination report should reflect that the examiner reviewed the claims folder.  The examiner should comment on whether the Veteran's migraine headaches cause any prostrating attacks, and, if so, the frequency of such attacks.  The examiner should also comment on whether the Veteran's migraine headaches result in severe economic inadaptability.  A complete rationale should be given for all opinions and conclusions expressed.


3.  The Veteran should be notified of his VA examinations by both a letter and by telephone, with appropriate documentation associated with the claims file, such as a VA Form 119, Report of Contact.  A voicemail is sufficient to meet this notice requirement.

4.  Then readjudicate the claims in light of the additional evidence.  If either claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


